Citation Nr: 1641356	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of rheumatic fever.

2. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to residuals of rheumatic fever.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1954 to October 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

These matters were previously before the Board in November 2009, and again in April 2016 when they were remanded for further development. They have now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2016 remand, the Board found the previous VA medical opinions in regard to the claims to be inadequate. Specifically, the Board found the previous opinions failed to provide support or citation to any scientific evidence for the conclusions. 

In a May 2, 2016 addendum opinion, the VA staff physician, Dr. W. M., concluded that the Veteran clearly and unmistakably has no cardiac residuals of rheumatic fever. Dr. W. M. further concluded that the Veteran's current CAD is clearly and unmistakably not linked to any incident of finding recorded during military service. Lastly, Dr. W. M. noted that the Veteran's CAD was clearly and unmistakably not caused or aggravated beyond its natural progression by previous military service or any in-service medical diagnoses.

In an August 2016 correspondence the RO informed Dr. W. M. that the May 2, 2016 addendum opinion that he provided was insufficient and requested another addendum opinion.

In an August 5, 2016 addendum, Dr. W. M. noted the Veteran's most recent coronary bypass graft surgeries and hospitalization, as well as his July 2016 echocardiogram which he noted as revealing no evidence of rheumatic heart disease. After noting the Veteran's recent medical history, Dr. W. M. concluded that the CAD is clearly and unmistakably not related to rheumatic fever or rheumatic heart disease, and the progression of the Veteran's CAD also is clearly and unmistakably not related to rheumatic fever or rheumatic heart disease.

Dr. W. M. provided another addendum on August 8, 2016, concluding that neither rheumatic fever nor rheumatic heart disease caused or aggravated the CAD in the Veteran.

When VA provides a veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet App. 303, 311 (2007). A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007), and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). An examination is inadequate if it contains only data and conclusions without reasoning and rationale. Id. As with the previous remands, the Board finds the VA addendums to be inadequate as the examiner failed to explain and support the conclusions provided.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a supplemental opinion provided after the claims folder is reviewed is required

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental opinion in regard to service connection for residuals of rheumatic fever and CAD from a qualified physician, other than the August 2016 physician. The examiner must review the claims file (including a copy of this remand) and provide the requested opinion. The complete claims folder must be reviewed, and the reviewer must indicate such on the report. If it is determined an additional examination of the Veteran is necessary, one is to be arranged.

Following the review of the claims file, the physician is asked to opine whether it is as least as likely as not (50 percent or greater probability) that the Veteran currently has, or has had, residuals of rheumatic fever during the pendency of this claim. If so, fully identify the nature of all such residuals. The physician must provide an explanation for the reasoning involved in his or her determination. 

The physician is also asked to opine whether a.) it is at least as likely as not (50 percent or greater probability) that any heart disease that is currently present began during service or is causally linked to any incident of or finding recorded during service; and b.) whether it is at least as likely as not (50 percent or greater probability) that any heart disease that is currently present was caused or aggravated beyond its normal progression by the Veteran's in-service episode of rheumatic fever.

The physician is required to provide a complete rationale for all opinions rendered, based on the physician's clinical experience, medical expertise, and established medical principles. Reference to relevant evidence of record should be included, as appropriate. The opinions must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




